                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-24291-BLOOM/Louis

VICTOR ARIZA,

       Plaintiff,

v.

UNTUCKIT, LLC, a foreign
limited liability company,

      Defendant.
________________________________/

                                DEFAULT FINAL JUDGMENT

       THIS CAUSE is before the Court upon the Plaintiff Victor Ariza’s (“Plaintiff”) Motion for

Default Final Judgment, ECF No. [12] (“Motion”), filed on December 16, 2019. The Court granted

the Motion in a separate order. Pursuant to Federal Rule of Civil Procedure 58(a), the Court enters

this separate Final Default Judgment.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

           1. The Motion, ECF No. [12], is GRANTED.

           2. Default Final Judgment is entered in favor of Plaintiff Victor Ariza, and against

               Defendant Untuckit, LLC, in the above-styled action.

           3. Plaintiff shall file a separate application for the fees, costs, and expenses requested by

               no later than January 21, 2020.
                                                        Case No. 19-cv-24291-BLOOM/Louis


       DONE AND ORDERED in Chambers at Miami, Florida, on December 20, 2019.




                                                      _________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record

UNTUCKIT, LLC
Registered Agent: Corporate Creations Network, Inc.
11380 Prosperity Farms Road #221E
Palm Beach Gardens, FL 33410

Chris Riccobono
Untuckit LLC
110 Greene Street
Suite 400
New York, NY 10012




                                             2
